ORDER
On 28 February 1985 defendant filed a motion for appropriate relief in this Court.
The motion was accompanied by an affidavit of Joe Lewis Moody dated 3 January 1985 in which the said Joe Lewis Moody says that he gave false testimony when called as a witness to testify in the above case.
The case is remanded to the Superior Court of Northampton County for an evidentiary hearing and findings and conclusions on the matters raised in the motion for appropriate relief. The record so made will be certified to this Court with reasonable dispatch.
This 20th day of March 1985.
Vaughn, J.
For the Court